PER CURIAM.
Ronald Coleman pled guilty to conspiring to manufacture and distribute at least 500 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846. The Government and the defense agreed that the applicable guidelines range was 262-327 months, and both parties requested a 262-month term. The district court1 sentenced Coleman to 262 months’ imprisonment and 10 years of supervised release. On appeal, Coleman’s counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that the district court did not make an individualized assessment to determine the appropriateness of the requested sentence.
We reject this argument as it is unsupported by the sentencing transcript. We conclude that the district court committed no procedural error and imposed a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007) (in reviewing sentence, appellate court first ensures that district court committed no significant procedural error and then considers substantive reasonableness of sentence under abuse-of-discretion standard; if sentence is within applicable guidelines range, appellate court may apply presumption of reasonableness); United States v. Haack, 403 F.3d 997, 1004 (8th Cir.2005) (describing abuse of discretion).
Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable John A. Jarvey, United States District Judge for the Southern District of Iowa.